Denied; Opinion Filed December 9, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01499-CV

                 IN RE THE HONORABLE SUZANNE WOOTEN, Relator

                                    Original Proceeding from
                                     Collin County, Texas

                               MEMORANDUM OPINION
                          Before Justices Schenck, Reichek, and Evans
                                      Opinion Per Curiam
       Before the Court are relator’s December 6, 2019 petition for writ of mandamus and

emergency motion for temporary relief, respondent’s response, and relator’s reply.

       Relator’s petition for writ and emergency motion seek relief with respect to her request

that we compel respondent to include her name on the March 3, 2020 ballot for the Republican

primary for the November 2020 general election, as a candidate for presiding judge of the 401st

Judicial District Court of Texas.

       Entitlement to mandamus relief requires relator to show both that respondent has clearly

abused his discretion and that relator has no adequate appellate remedy at law. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); see also, In re Pena, 05-17-

00209-CV, 2017 WL 2062274, at *2 (Tex. App.—Dallas Mar. 6, 2017, orig. proceeding). After




                                               1
reviewing the petition and the mandamus record, as well as the response and the reply, we

conclude relator has not shown she is entitled to the relief requested.

       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought). So as not to prejudice the parties’ rights or remedies, we have expedited our decision in

this mandamus proceeding. See In re Jones, No. 05-18-00065-CV, 2018 WL 549531, at*2 (Tex.

App.—Dallas Jan. 24, 2018 orig. proceeding) (mem. op) (per curium). A supplemental opinion

providing the basis for our ruling will follow as expeditiously as possible.


                                                   PER CURIAM




                                                  2